         Case 1:21-cr-00127-PGG Document 21 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                ORDER
            - against -
                                                            21 Cr. 127 (PGG)
ANDREW LAWRENCE,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Court will hear oral argument on Defendant’s motion to dismiss (Dkt. No.

12) on June 22, 2021, at 12:30 p.m. The hearing will take place in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 9, 2021
